Exhibit 10.7

Description of Awards under Executive Bonus Plan

In addition to base salary, Markel Corporation (the “Company”) maintains an
Executive Bonus Plan that has been approved by shareholders. The plan is
designed so that payments will not be subject to the $1,000,000 deduction limit
under Section 162(m) of the Internal Revenue Code. Performance criteria under
the Plan were re-approved by shareholders at the 2010 annual meeting in
accordance with Section 162(m) and can include, in addition to growth in book
value, one or more of the following: underwriting loss ratio; underwriting
combined ratio; expense ratio; and revenue growth.

The plan is administered by the Compensation Committee of the Board of
Directors. The Committee has the power and complete discretion to select
eligible employees to receive awards and to determine the type of award and its
terms and conditions. All present and future executive officers of the Company
whom the Committee determines to have contributed or who can be expected to
contribute significantly to the Company are eligible to receive awards under the
plan. Alan I. Kirshner, Anthony F. Markel, Steven A. Markel, Thomas S. Gayner,
Richard R. Whitt, III, Gerard Albanese, Jr., Britton L. Glisson, F. Michael
Crowley and Anne G. Waleski are executive officers eligible for awards under the
plan for 2011.

Awards are subject to the achievement of pre-established performance goals and
are administered to comply with the requirements of Section 162(m). Performance
goals for 2011 relate to growth in book value and, in the case of Mr. Albanese,
also include underwriting combined ratio and revenue growth. In the case of
Ms. Waleski, 50% of her potential incentive compensation is based on the
achievement of personal performance goals outside the plan. This portion of her
incentive compensation is subject to a corporate modifier based on the combined
ratio achieved by the Company for the year.

The Committee sets the amounts payable under each performance award. The
employee receives the appropriate payment at the end of the performance period
if the performance goals and other terms and conditions of the award are met.
Awards are payable in cash. The aggregate maximum cash amount payable under the
plan to any employee in any year cannot exceed the lesser of 250% of base salary
or $2,500,000. Any performance award must be made before the 90th day of the
period for which the performance award relates and before the completion of 25%
of such period.

The Board can amend or terminate the plan at any time, except that only
shareholders can approve amendments that would (i) materially change or impact
which employees are eligible to participate or (ii) materially change the
benefits that eligible employees may receive under the plan. However, the Board
can amend the plan as necessary and without shareholder approval to ensure that
the plan continues to comply with Section 162(m).

Growth in book value targets are similar to prior years. Underwriting-based
targets are based on a grid measuring underwriting performance and revenue
growth for the business operations for which the executive officer has direct
responsibility, modified by the overall corporate combined ratio.